Case 17-50185   Doc 31   Filed 11/01/18   Entered 11/01/18 14:45:00   Desc Main Document   Page 1 of 2




                 IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                            TEXARKANA DIVISION

IN RE:                                              §
                                                    §
Donna Hutchings Mangon                              §    CASE NO. 17-50185
SSN: xxx-xx-0933                                    §
                                                    §
84 CR 1120                                          §    CHAPTER 13
Mount Pleasant, TX 75455                            §
                                                    §
DEBTOR

                         WITNESS AND EXHIBIT LIST OF DEBTOR

     COMES NOW, Donna Hutchings Mangon , DEBTOR, making and filing this witness
and exhibit list pursuant to Local Bankruptcy Rule 9014 (c) and would show the following:
1.   Hearing date and time. Hearing on Motion of FIRST FEDERAL COMMUNITY
BANK for Relief From the Automatic Stay, Thursday, November 8, 2018 at 11:05 a.m.-
Telephonic Hearing..
2.   Witnesses. DEBTOR may call the following persons to testify on these matters:
     a. Donna Hutchings Mangon or
     b. Any Witness listed on any other party's list or offered at trial
     c. Any rebuttal or impeachment witness offered by any other party
     Exhibits.
     a. Debtors' Bankruptcy Petition and supporting schedules;


     The undersigned reserves the right to offer any other exhibits or testimony that is either
(a) designated by FIRST FEDERAL COMMUNITY BANK, or (b) necessary and appropriate
as rebuttal evidence.


                                                            Respectfully submitted,


                                                            /s/Gordon Mosley
                                                            GORDON MOSLEY
                                                            State Bar No. 00791311
                                                            4411 Old Bullard Road, Suite 700
                                                            Tyler, Texas 75703
                                                            Telephone: (903) 534-5396
                                                            Fax: (903) 581-4038


                                   CERTIFICATE OF SERVICE
Case 17-50185   Doc 31   Filed 11/01/18   Entered 11/01/18 14:45:00   Desc Main Document   Page 2 of 2




      I hereby certify that a true and correct copy of the foregoing list was served via
facsimile or electronic mail to the following parties:

CHAPTER 13 TRUSTEE
Carey Ebert
110 North College, 12th Floor
Tyler, TX 75702

OPPOSING COUNSEL
McCaughlin, Hutchinson, & Biard, LLP
Attorney of Record: Don Biard
38 First Street Northwest
Paris, Texas 75460




Date: November 1, 2018



                                                         /s/Gordon Mosley
                                                         GORDON MOSLEY
